Citation Nr: 1754252	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU) prior to March 9, 2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to July 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, assigning a 30 percent rating, effective March 8, 2006.  The Veteran appealed the rating assigned.

A RO hearing was held in October 2008.  In July 2010, a videoconference Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.

The case was remanded by the Board in November 2010 and April 2013 for further development of the evidence.  That has been accomplished and the case has been returned for further appellate consideration.  

It is noted that the November 2010 Board remand included the issue of entitlement to an effective date earlier than March 8, 2006, for the award of service connection for PTSD.  By rating decision in May 2012, the RO awarded an effective date of November 22, 2004 for service connection for PTSD.  This represents the date of receipt of the Veteran's informal claim, which is earlier than the effective date requested by the Veteran.  The Veteran has not further appealed this award.  

The case was returned to the Board and in a December 2013 decision, the Board increased the evaluation for PTSD to 50 percent, effective in November 2004.  Also at that time, the issue of TDIU was addressed in a REMAND as having been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The case was then returned for further appellate consideration of the TDIU issue.  

In a December 2016 decision of the Board, the Veteran was awarded TDIU from March 9, 2007, the date on which the Veteran's disability evaluations met the schedular criteria for consideration of TDIU without the need for extraschedular consideration and denied TDIU prior to that date.  The Veteran appealed the denial of TDIU prior to March 9, 2007, to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a September 2017 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's decision regarding the denial of  TDIU prior to March 9, 2007, and remand the matter so that the Board could provide additional reasons and bases regarding why the appellant's claim for TDIU was denied prior to March 9, 2007, and so that the it can be assured that all records of treatment that the Veteran may have received have been associated with the record or certified as being unavailable.  The Court granted the JMR and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the September 2017 JMR, it was noted that it had not been adequately determined that all available medical records of VA treatment had been associated with the record, or certified as being unavailable.  It was pointed out that the Veteran had testified that he had been receiving treatment at the Detroit Vet Center from 2006.  The parties to the JMR found that records of this treatment had not been obtained or adequately certified as being unavailable.  As such, the case must be returned for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Detroit Vet Center and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility covering the period from September 18, 2006, until March 8, 2007.  

If the AOJ does not use the phone number or address listed in the letterhead of an undated letter from the Vet Center, received on September 1, 2010, in its efforts to contact such facility, it must explain such alternate method for contacting the Vet Center and why the contact information listed in the letterhead could not be used.  (See JMR, pages 3-4.)

If it is determined that these records are unavailable or do not exist and further attempts to obtain the records would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification to the Veteran and his representative pursuant to 38 C.F.R. § 3.159(e).  The formal finding of unavailability must be associated with the claims file.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

